Title: To Thomas Jefferson from Thomas Paine, 17 March 1802
From: Paine, Thomas
To: Jefferson, Thomas


            Dear Sir
              Paris March 17. 1802
            I wrote to you while Mr Dawson was here that I would wait the arrival of the Frigate that was to bring Mr Livingston, and return by it to America, in preference to the Maryland which you offered me; but the frigate being ordered to the Mediterranean prevented me that opportunity. As it is now Peace, though the definitive Treaty is not yet signed, I shall sett off by the first opportunity from Havre or Dieppe after the Equinoxial Gales are over.
            Your Discourse to Congress has drawn a great deal of attention both here and in England, and has been printed in a Pamphlet in both Contries; that in France with a french French translation annext. I sent some Copies to a very intimate and old acquaintance of mine and also an acquaintance of Mr Monroe, Sir Robert Smyth, and I transcribe you an extract from his Answer by which you will see the opinion the Patriots form of it on this side the Water.
            “With respect to Mr Jefferson’s speech it is a Master-piece of simple and unaffected Eloquence, and of clear honest political statement. There is no State Paper, except the celebrated one of Count Bernstorff of Denmark upon the french revolution, to be compared to it. It confirms the opinion I always had of Mr Jefferson; and I always Lamented that my return to England in 1787, to attend Parliament, prevented my Cultivating his acquaintance. I had then an excellent Opportunity from my residing at Challiot and sometimes visiting Dr. Franklin who lived at Passy very near me; and Mr Jefferson took the beautiful Villa at the Barriere where I once saw him in Company with Mr Humphries, Mr Smith and some other American Gentlemen.—It is certainly a Curious Phænomenon to hear the Executive Magistrate complain of having too much power and too much revenue. The Tories in England say the king has neither Revenue nor Power enough to govern with effect, although the Management of the public revenue, the prerogative of the Crown, and the influence he has over Parliament render him all Powerfull.”
            I have introduced an acquaintance between Mr Livingston and Sir R. which is become very agreeable to both, as they are Men of the same habits and the same principles.
            The Negociation at Amiens still hangs in the Wind. What the impediments are I do not know. But viewing the Matter in Mass, I can find no disposition to believe that the Negociation will be broken off, and hostilities renewed. There appears to me no object to justify such a Measure in the opinion of thinking Men in either Country, especially after the first difficulties are gotten over, that of signing the Preliminaries. I suppose the embarrassment, if there is any, may be guessed at, by supposing a truce between two Armies in which one complains that the other has altered his position during the truce.
            I see that the dispute with Tripoly still remains unsetteled. I will throw out an Idea upon this subject. There are but few places in Europe where Ministers from America can be of much use. But I think if one could be sent, and well received at Constantinople it would be of Considerable advantage towards the security of our Commerce in the Mediterranean. The Porte has, on account of its religion, considerable influence over the Barbary States, and those States would, I think, be much checked in their avidity and insolence for war with us, if we were on a good standing at Constantinople.
            A Daughter of Sir Robert Smyth is married to an intimate friend of mine, Mr Este, a young Man of promising Abilities, great industry, and considerable acquired property. Sir Robert has brought him forward by establishing a banking house at Paris under the firm of Sir R. Smyth and Company, and I see the business done at it will be great. I recollect that Mr Le Grand, an acquaintance of Doctor Franklin, was Banker for the United States during the American War. He is since dead, and the concerns for the United States have since that been done at Amsterdam; But as you have now no Minister there, you may find it convenient to remove it again to Paris, in which case you cannot place it, or some part of it better than in the house I am speaking of, but I will talk more about this when I have the happiness of seeing you which I hope will be soon after your receipt of this letter. I continue in excellent health, which I know your friendship will be glad to hear of.
            Wishing you and America every happiness I remain Your former fellow Labourer and much obliged fellow Citizen
            Thomas Paine
          